     Case 2:20-cv-01692-TLN-DMC Document 12 Filed 01/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MOHAMMAD KHALID DEMISI,                           No. 2:20-CV-1692-TLN-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    STEPHANIE PHAN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. On November 13, 2020, mail directed to Plaintiff was returned by the United

19   States Postal Service as undeliverable. Under Eastern District of California Local Rule 183(b),

20   any party appearing pro se must file and serve a notice of change of address within 63 days of

21   mail being returned. To date, more than 63 days have elapsed since mail was returned and

22   Plaintiff has not notified the Court of a change of address.

23                  Additionally, on November 3, 2020, the Court screened Plaintiff’s complaint as

24   required under 28 U.S.C. § 1915A, found the complaint defective, and dismissed it with leave to

25   file an amended complaint within 30 days. ECF No. 9. The Court warned Plaintiff that failure to

26   amend the complaint within the allotted time may result in dismissal of this action for lack of

27   prosecution and failure to comply with court rules and orders. See Local Rule 110. More than 30

28   days have elapsed. Plaintiff has not complied.
                                                        1
     Case 2:20-cv-01692-TLN-DMC Document 12 Filed 01/25/21 Page 2 of 2


 1                  The Court must weigh five factors before imposing the harsh sanction of dismissal.

 2   See Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir. 2000); Malone v. U.S. Postal

 3   Service, 833 F.2d 128, 130 (9th Cir. 1987). Those factors are: (1) the public's interest in

 4   expeditious resolution of litigation; (2) the court's need to manage its own docket; (3) the risk of

 5   prejudice to opposing parties; (4) the public policy favoring disposition of cases on their merits;

 6   and (5) the availability of less drastic sanctions. See id.; see also Ghazali v. Moran, 46 F.3d 52, 53

 7   (9th Cir. 1995) (per curiam). A warning that the action may be dismissed as an appropriate

 8   sanction is considered a less drastic alternative sufficient to satisfy the last factor. See Malone,

 9   833 F.2d at 132-33 & n.1. The sanction of dismissal for lack of prosecution is appropriate where

10   there has been unreasonable delay. See Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir.

11   1986). Dismissal has also been held to be an appropriate sanction for failure to inform the district

12   court and parties of a change of address pursuant to local rules. See Carey v. King, 856 F.2d

13   1439, 1440-41 (9th Cir. 1988) (per curiam).

14                  Having considered the above factors and Plaintiff’s failure to a submit an amended

15   complaint and a notice of change of address, the Court finds that dismissal of this action is

16   appropriate.

17                  Based on the foregoing, the undersigned recommends that this action be dismissed,

18   without prejudice, for lack of prosecution and failure to comply with court rules and orders.

19                  These findings and recommendations are submitted to the United States District

20   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

21   after being served with these findings and recommendations, any party may file written

22   objections with the court. Responses to objections shall be filed within 14 days after service of

23   objections. Failure to file objections within the specified time may waive the right to appeal. See

24   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

25

26   Dated: January 22, 2021
                                                             ____________________________________
27                                                           DENNIS M. COTA
28                                                           UNITED STATES MAGISTRATE JUDGE
                                                         2
